11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Gramrich Oil & Gas Corporation,               * From the 39th District Court
Nolan Energy Corporation, and                   of Throckmorton County,
SL Richardson Investments, Inc.,                Trial Court No. 3165.

Vs. No. 11-19-00022-CV                        * May 28, 2021

William C. Meng,                              * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Trotter, J., and Williams, J. not
                                                Participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is affirmed in favor of William C. Meng to the effect
that the lease on Unit No. 2, Unit No. 7, and Unit No. 4 has terminated. All other
issues and claims in the case are remanded for trial. The costs incurred by reason
of this appeal are taxed three-fourths against Gramrich Oil & Gas Corporation,
Nolan Energy Corporation, and SL Richardson Investments, Inc. and one-fourth
against William C. Meng.